Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on September 30, 2020 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,805,425 (“Patent ‘425”). Although the claims at issue are not the claims are anticipated by claims of Patent ‘425.
Instant Application
Patent ‘425
1. A method comprising: 

receiving, by a first network device of an edge computing network, a request from an end device to use a first function of a divided application, wherein the divided application is hosted by a second network device of an external network, and the divided application includes at least the first function and a second function; 
1.  A method comprising: 

receiving, by a first network device of a mobile 
edge computing (MEC) network, subscription information pertaining to a divided 
application;  

provisioning, by the first network device, the subscription information in at least one of a home subscriber server or a user data 
management function; 

 receiving, by the first network device after the 
provisioning, a request from an end device to use a first function of the divided application, wherein the divided application is hosted by a second 
network device of an external network, and the divided application includes at least the first function and a second function;  
determining, by the first network device, whether network resources of the edge computing network are available to host the first function of the divided application, wherein the determining comprises: 
determining, by the first network device in response to receiving the request, whether network resources of the MEC network are available to host the first function of the divided 
application;  
 
performing, by the first network device in response to determining that the network resources of the MEC network are available, one or multiple security measures directed to the second network device;  and 
transmitting, by the first network device to a third network device, a query request, which includes a unique identifier of the end device and data indicating at least one of the divided application or the first function of the divided application, and 

receiving, by the first network device from the third network device, a query response indicating that the network resources are available; and
3.  The method of claim 1, wherein determining whether the network resources of the MEC network are available further comprises: 
transmitting, by the first network device to a fourth network device of the MEC network, a query request to determine whether the network resources are available;  and 
receiving, by the first network device from the fourth network device, a query response indicating that the network resources are available. 

4.  The method of claim 3, wherein the query request includes a unique identifier of the end device and data indicating at least one of the 

invoking, by the first network device in response to successfully performing the one or multiple security measures, a provisioning of the first function to be hosted by a third network device of the MEC network.


Claims 2-8 are unpatentable over claims 1-2, 5-8 of Patent ‘425.
Claims 9-16 are unpatentable over claims 9-16 of Patent ‘425.
Claims 17-20 of Patent ‘425 are unpatentable over claims 3-4, 17-20 of Patent ‘425.  Claims of Patent ‘425 do not comprise medium claims corresponding to method claims 3-4 of Patent ‘425.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified claim 17 of Patent ‘425 with the subject matter of claims 3-4 in order to have identified a network device capable of executing the function of the application.
Furthermore, claims 17-20 of the application are medium claims corresponding to claims 1-6.  As explained above, the subject matter of claims 1-6 are disclosed by claims Patent ‘425.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the invention as a non-transitory computer-readable storage medium storing instructions in order to have implemented the invention on a computing device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9-10, 12, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, II et al. US Patent Publication No. 2019/0028552 (“Johnson”) in view of Byers et al. US Patent .

Regarding claim 1, Johnson teaches a method comprising: 
receive, by a first network device of an edge computing network, a request from an end device to use a first function, wherein the network device is of an edge computing network (para. [0116] fog layer 156.  para. [0242] from a client… a request to execute a particular function.  function id.  parameters); 
determining, by the first network device, whether network resources of the edge computing network are available to host the first function, wherein, when determining comprises: 
transmitting, by the first network device to a third network device, a query request, which includes data indicating at least one of the divided application or the first function (para. [0122] query the database 506 for execution endpoint information, performance parameters.  identify one or more parameters… such as respective availabilities, respective workloads of the execution endpoints.  para. [0244] query the catalog, e.g. database 506, for execution endpoints associated with the particular function.  para. [0254] request for identifying an execution endpoint that satisfies parameters), and 
receiving, by the first network device from the third network device, a query response indicating that the network resources are available (para. [0247] query response… execution endpoints that have the availability corresponding to the availability parameter.  para. [0248] runtime parameter, performance parameter); and 
invoking, by the first network device, a provisioning of the first function to be hosted by a fourth network device of the edge computing network (para. [0253] invoking the particular function at the execution endpoint.  para. [0254] router 504 can instruct the execution endpoint to fetch or download the function).
Johnson does not expressly teach the first function is a function of a divided application, wherein the divided application is hosted by a first network device of an external network, and the divided application includes at least the first function and a second function.

Byers teaches:
receiving a request from an end device (para. [0027] client endpoints can connect with the cloud 102 to obtain one or more specific services from the cloud 102), wherein a divided application is hosted by a second network device of an external network, and the divided application includes at least a first function and a second function (para. [0025], fig. 2A. see application 210 in cloud 102 para. [0039] application 210 may include multiple functions, components, services.  para. [0049] application software and/or components that may run in the cloud 102 can be moved to a hierarchy of fog nodes); 
determining, by a first network device, whether network resources of the computing network are available to host the first function of the divided application (para. [0082] orchestration system can include one or more devices, can be a single server.  para. [0084] orchestration system… include a monitoring module 304… collect performance and status information from specific nodes in the… fog hierarchy.  para [0089] identifying and mapping of nodes to containers based on one or more factors… resource availability); and 
invoking, by the first network device, a provisioning of the first function to be hosted by a fourth network device of the edge computing network (para. [0038] partitioning of an application… application can be partitioned and distributed over nodes such as the different levels in the fog layer.  para. [0040] partitioning… enable different portions, functions of an application to run on different hosts.  para. [0084] orchestration module 302… which can define, partition… and map or schedule them to one or more specific layers and/or nodes.  para. [0095] deploy the software containers at the respective nodes… move migrate, configure, install, run, and/or instantiate the software components on specific, selected nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of implementing a divided application and invoking a provisioning of a first function of the divided application on a network device of the edge computing network.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to execute applications and/or portions or functions of an 
Agarwalla discloses receiving, by a first network device of an edge computing network, a request from an end device to use a first function of a divided application (para. [0040] receives a request for an application from the client device.  edge server 430 sends a request to the origin server 420 for the application to be off-loaded to the edge server.  para. [0046] requests for edgable components.  para. [0067] components executed either on an edge server or the origin server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Byers with Agarwalla’s disclosure such that the request to use a function is a request use a function of the divided application.   One of ordinary skill in the art would have been motivated to do so in order to have enabled the client endpoints to utilize specific components of the application and provided the capability to distinguish components that are “edgable” and “non-edgable” for performance improvements.
	Averbuj discloses receiving a request from an end device and transmitting a query request, which includes a unique identifier of the end device (para. [0047] request may include… IP address of the client.  para. [0055] request… for content or functionality available.  request from client… IP address of the client 134.  front-end server 132a receives the request, sends a request for selection of an instance of the resource to the resource selection server 132b.  request… may include identification of the resource and IP address of the client).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Byers with Averbuj’s disclosure such that the query request further includes the unique identifier of the end device.  One of ordinary skill in the art would have been motivated to do so because Johnson describes providing resources closer to the client and providing various parameters in the query request.  Byers also describe providing resources closer to the client.  Averbuj would have provided additional information for determining a network device close to the client (see Averbuj, para. [0049] redirected to the instance of the resource that is geographically closest to the client system).

a processor configured to: 
receive a request from an end device to use a first function, wherein the network device is of an edge computing network (para. [0116] fog layer 156.  para. [0242] from a client… a request to execute a particular function.  function id.  parameters); 
determine whether network resources of the edge computing network are available to host the first function, wherein, when determining, the processor is configured to: 
transmit to a second network device, a query request, which includes data indicating at least one of the divided application or the first function (para. [0122] query the database 506 for execution endpoint information, performance parameters.  identify one or more parameters… such as respective availabilities, respective workloads of the execution endpoints.  para. [0244] query the catalog, e.g. database 506, for execution endpoints associated with the particular function.  para. [0254] request for identifying an execution endpoint that satisfies parameters), and 
receive from the second network device, a query response indicating that the network resources are available (para. [0247] query response… execution endpoints that have the availability corresponding to the availability parameter.  para. [0248] runtime parameter, performance parameter); and 
invoke a provisioning of the first function to be hosted by a third network device of the edge computing network (para. [0253] invoking the particular function at the execution endpoint.  para. [0254] router 504 can instruct the execution endpoint to fetch or download the function).
Johnson does not expressly teach the first function is a function of a divided application, wherein the divided application is hosted by a first network device of an external network, and the divided application includes at least the first function and a second function.
Johnson does not expressly teach the query request, which includes a unique identifier of the end device.
Byers teaches:

determining, by a first network device, whether network resources of the computing network are available to host the first function of the divided application (para. [0082] orchestration system can include one or more devices, can be a single server.  para. [0084] orchestration system… include a monitoring module 304… collect performance and status information from specific nodes in the… fog hierarchy.  para [0089] identifying and mapping of nodes to containers based on one or more factors… resource availability); and 
invoking, by the first network device, a provisioning of the first function to be hosted by a fourth network device of the edge computing network (para. [0038] partitioning of an application… application can be partitioned and distributed over nodes such as the different levels in the fog layer.  para. [0040] partitioning… enable different portions, functions of an application to run on different hosts.  para. [0084] orchestration module 302… which can define, partition… and map or schedule them to one or more specific layers and/or nodes.  para. [0095] deploy the software containers at the respective nodes… move migrate, configure, install, run, and/or instantiate the software components on specific, selected nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of implementing divided applications and invoking a provisioning of a first function of the divided application on a network device of the edge computing network.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to execute applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).

	Averbuj discloses receiving a request from an end device and transmitting a query request, which includes a unique identifier of the end device (para. [0047] request may include… IP address of the client.  para. [0055] request… for content or functionality available.  request from client… IP address of the client 134.  front-end server 132a receives the request, sends a request for selection of an instance of the resource to the resource selection server 132b.  request… may include identification of the resource and IP address of the client).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Byers with Averbuj’s disclosure such that the query request further includes the unique identifier of the end device.  One of ordinary skill in the art would have been motivated to do so because Johnson describes providing resources closer to the client and providing various parameters in the query request.  Byers also describe providing resources closer to the client.  Averbuj would have provided additional information for determining a network device close to the client (see Averbuj, para. [0049] redirected to the instance of the resource that is geographically closest to the client system).


receive a request from an end device to use a first function (para. [0116] fog layer 156.  para. [0242] from a client… a request to execute a particular function.  function id.  parameters); 
determine whether network resources of the edge computing network are available to host the first function, wherein the instructions to determine cause the device to: 
transmit to a second network device, a query request, which includes data indicating at least one of the divided application or the first function (para. [0122] query the database 506 for execution endpoint information, performance parameters.  identify one or more parameters… such as respective availabilities, respective workloads of the execution endpoints.  para. [0244] query the catalog, e.g. database 506, for execution endpoints associated with the particular function.  para. [0254] request for identifying an execution endpoint that satisfies parameters), and 
receive from the second network device, a query response indicating that the network resources are available (para. [0247] query response… execution endpoints that have the availability corresponding to the availability parameter.  para. [0248] runtime parameter, performance parameter); and 
invoke a provisioning of the first function to be hosted by a third network device of the edge computing network (para. [0253] invoking the particular function at the execution endpoint.  para. [0254] router 504 can instruct the execution endpoint to fetch or download the function).
Johnson does not expressly teach the first function is a function of a divided application, wherein the divided application is hosted by a first network device of an external network, and the divided application includes at least the first function and a second function.
Johnson does not expressly teach the query request, which includes a unique identifier of the end device.
Byers teaches:

determining, by a first network device, whether network resources of the computing network are available to host the first function of the divided application (para. [0082] orchestration system can include one or more devices, can be a single server.  para. [0084] orchestration system… include a monitoring module 304… collect performance and status information from specific nodes in the… fog hierarchy.  para [0089] identifying and mapping of nodes to containers based on one or more factors… resource availability); and 
invoking, by the first network device, a provisioning of the first function to be hosted by a fourth network device of the edge computing network (para. [0038] partitioning of an application… application can be partitioned and distributed over nodes such as the different levels in the fog layer.  para. [0040] partitioning… enable different portions, functions of an application to run on different hosts.  para. [0084] orchestration module 302… which can define, partition… and map or schedule them to one or more specific layers and/or nodes.  para. [0095] deploy the software containers at the respective nodes… move migrate, configure, install, run, and/or instantiate the software components on specific, selected nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of implementing a divided application and invoking a provisioning of a first function of the divided application on a network device of the edge computing network.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to execute applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).

	Averbuj discloses receiving a request from an end device and transmitting a query request, which includes a unique identifier of the end device (para. [0047] request may include… IP address of the client.  para. [0055] request… for content or functionality available.  request from client… IP address of the client 134.  front-end server 132a receives the request, sends a request for selection of an instance of the resource to the resource selection server 132b.  request… may include identification of the resource and IP address of the client).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and Byers with Averbuj’s disclosure such that the query request further includes the unique identifier of the end device.  One of ordinary skill in the art would have been motivated to do so because Johnson describes providing resources closer to the client and providing various parameters in the query request.  Byers also describe providing resources closer to the client.  Averbuj would have provided additional information for determining a network device close to the client (see Averbuj, para. [0049] redirected to the instance of the resource that is geographically closest to the client system).


Byers describes causing, by a first network device, a second network device to download the first function of the divided application to the fourth network device (para. [0084] orchestration module 302… which can define, partition… and map or schedule them to one or more specific layers and/or nodes.  para. [0088] identify respective nodes… select specific nodes for hosting specific software containers.  para. [0095] deploy the software containers at the respective nodes… move migrate, configure, install, run, and/or instantiate the software components on specific, selected nodes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of causing, by a first network device, a second network device to download the first function of the divided application to the fourth network device.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to migrate applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).

Regarding claim 4, Johnson in view of Byers, Agarwalla, and Averbuj teach the method of claim 1, further comprising: receiving, by the first network device from the second network device, at least one of metric or configuration information pertaining to the first function (Johnson: para. [0250] lowest latency, highest performance, lowest workload, etc…).

Regarding claim 7, Johnson in view of Byers, Agarwalla, and Averbuj teach the method of claim 1, further comprising: transmitting, by the first network device and to the end device, a message indicating that the first function is available in response to invoking the provisioning of the first function (Johnson: para. [0251] function router 504, sends, to the client, a response.  identify the execution endpoint selected to execute the particular function.  address for invoking the function, function name or ID).

Regarding claim 10, Johnson does not teach the network device of claim 9, wherein, when invoking, the processor is further configured to: cause the first network device to download the first function of the divided application to the third network device.
Byers describes network device configured to cause a second network device to download the first function of the divided application to the fourth network device (para. [0084] orchestration module 302… which can define, partition… and map or schedule them to one or more specific layers and/or nodes.  para. [0088] identify respective nodes… select specific nodes for hosting specific software containers.  para. [0095] deploy the software containers at the respective nodes… move migrate, configure, install, run, and/or instantiate the software components on specific, selected nodes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of causing, by a first network device, a second network device to download the first function of the divided application to the fourth network device.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to migrate applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).

Regarding claim 12, Johnson in view of Byers, Agarwalla, and Averbuj teach the network device of claim 9, wherein the processor is further configured to: receive from the first network device, at least one of metric or configuration information pertaining to the first function (Johnson: para. [0250] lowest latency, highest performance, lowest workload, etc…).

Regarding claim 15, Johnson in view of Byers, Agarwalla, and Averbuj teach the network device of claim 9, wherein the processor is further configured to: transmit to the end device, a message indicating that the first function is available in response to the invocation of the provisioning of the first function 

Regarding claim 18, Johnson does not teach the non-transitory computer-readable storage medium of claim 17, wherein the instructions to invoke further comprise instructions, which when executed, cause the device to: cause the first network device to download the first function of the divided application to the third network device.
Byers describes network device configured to cause a second network device to download the first function of the divided application to the fourth network device (para. [0084] orchestration module 302… which can define, partition… and map or schedule them to one or more specific layers and/or nodes.  para. [0088] identify respective nodes… select specific nodes for hosting specific software containers.  para. [0095] deploy the software containers at the respective nodes… move migrate, configure, install, run, and/or instantiate the software components on specific, selected nodes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with Byers’s disclosure of causing, by a first network device, a second network device to download the first function of the divided application to the fourth network device.   One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the capability to migrate applications and/or portions or functions of an application on network devices closer to the end device to provide improvements in performance and efficiency (para. [0019]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Byers, Agarwalla, Averbuj, and Gleichauf US Patent Publication No. 2019/0356637 (“Gleichauf”).

Regarding claim 3, Johnson does not teach the method of claim 1, further comprising: performing, by the first network device in response to determining that the network resources are available, one or multiple security measures directed to the second network device.


Regarding claim 11, Johnson does not teach the network device of claim 9, wherein, when determining whether the network resources are available, the processor is further configured to: perform, in response to a determination that the network resources are available, one or multiple security measures directed to the first network device.
Gleichauf discloses a processor configured to perform one or multiple security measures directed to a network device (para. [0063] security association is established… authentication process, such as exchanging public keys pairs… may be performed to establish mutual trust.  use a wireless connection for application data following completion of the authentication process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Johnson, Byers, and Agarwalla by implementing Gliechauf’s disclosure of performing security measures (authentication process, exchange secrets) directed to a network device such that the measures are performed in response to Johnson’s determining that network resources are available.  One of ordinary skill in the art would have been motivated to do so in order to have provided the benefit of secured communication between network devices.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Byers, Agarwalla, Averbuj, and Gleichauf, and Wei et al. US Patent Publication No. 2018/0368053 (“Wei”).

Regarding claim 8, Johnson does not teach the method of claim 1, wherein the fourth network device is provisioned as a part of a network slice for access by the end device.
Wei discloses a network device provisioned as a part of a network slice for access by an end device (para. [0034] network slice is instantiated to support cloud computing service or edge-cloud hybrid computing service).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson by implementing Wei’s disclosure of network slicing such that Johnson’s fourth network network device provisioned to be hosted with the first function is provisioned as part of a network slice for access by the end device.  One of ordinary skill in the art would have been motivated to do so for benefits such as flexibility of network resource utilization (see para. [0003] provides greater flexibility of network resource utilization.  para. [0004] ultra-reliable service, ultra-high bandwidth communication).

Regarding claim 16, Johnson does not teach the network device of claim 9, wherein the third network device is provisioned as a part of a network slice for access by the end device.
Wei discloses a network device provisioned as a part of a network slice for access by an end device (para. [0034] network slice is instantiated to support cloud computing service or edge-cloud hybrid computing service).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson by implementing Wei’s disclosure of network slicing such that Johnson’s third network device is provisioned as part of a network slice for access by the end device.  One of ordinary skill in the art would have been motivated to do so for benefits such as flexibility of network resource utilization (see para. [0003] provides greater flexibility of network resource utilization.  para. [0004] ultra-reliable service, ultra-high bandwidth communication).

Allowable Subject Matter
Claims 5-6, 13-14, 19-20 would be allowable if the double patenting rejection(s) set forth in this Office action is overcome and rewritten to include all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach in whole or make obvious the additional limitation of receiving, by the first network device prior to receiving the request, subscription information pertaining to the divided application; and provisioning, by the first network device, the subscription information in at least one of a home subscriber server or a user data management function.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445